Bockes, J.
The point is taken that the first verdict was, in legal effect, a verdict of acquittal, and this, whether it be deemed to be a general or a special verdict; that in either case, there ' was an express finding against the commission of a crime, which, in assault and battery, necessarily involves a criminal intent, an intent'to commit an act of violence upon another, by way of injury and insult, one or both, productive of a breach of the peace. The act complained of was the taking hold of the arm *535of a young woman, Miss Dewar, when walking in the street with others, her associates, male and female. The- defendant and Miss Dewar were acquaintances, and to the time of the occurrence, held friendly relations with each other. Miss Dewar and Mr. Crutchley, with whom she was walking, and who it seems was not on friendly terms with the defendant, testified that the defendant violently seized hold of her arm ; whereas two others, disinterested witnesses, who were present, put the act more mildly, saying that they saw him take hold of Miss Dewar’s arm; and the defendant, not denying that he took hold of Miss Dewar’s arm, testified that “ it was not with the intent, to assault or insult her,” on this proof, the jury rendered their verdict; and it was for the jury to say which version of the transaction should be adopted as the true one. The jury had the right to conclude, especially in view of the former friendly relations which had existed between the defendant and Miss Dewar, undisturbed until Mr. Crutchley came between them, that the defendant simply took hold of Miss Dewar’s arm, with no “ intent to assault or insult her;” and the jury did so find that the taking hold of Miss Dewar’s arm was not a “ criminal assault” or with “intent to injure.” The verdict was “ not guilty of a criminal assault or intent to injure.” "Was not this verdict a perfect acquittal ? If the assault was not criminal, there was no crime. The jury found the defendant not guilty of a criminal assault; that is, they found that the defendant took hold of Miss Dewar’s arm, but with no criminal intent. This was good as a special verdict, which need, not be in any particular form, if it presents intelligently the' facts found by the jury. Code Crim. Pro. §.440. It was a finding of the facts. It presented the conclusions of fact as established by the evidence, as construed by the jury. Code Crim. Pro. § 438. It was not an imperfect or defective verdict, but covered the entire case; nor did it contain any suggestion of mistake, so People v. Bush (3 Park. 552); Nelson, v. People (5 lb. 39); and People v. Graves (5 lb. 134), have no application. The defendant was charged with á criminal act. The jury found that the act on which crime was predicated, was not criminal; and they might so find, if they found the facts to be as claimed and proved on the part of the defendant. What are the con*536stitnents of the crime of assault and battery? It has been tersely laid down, as follows: “ An act done, with criminal intent and injury to the public or disturbance of the public peace.” It should be held in mind that we are considering the case of an alleged crime, not the right of private action for damages because of a trespass upon the person, in which case intention is not material except on the question of damages. Here we are treating with the subject of crime; so to make the act criminal, it must be committed with criminal intent; an act—an assault— without such.intent, does not constitute a crime. Greenleaf says, the intention to do harm is of the essence of an assault; and again, in the case of a mere assault, the quo animo is material ; and again, it is said, the law judges not only of the act done, but of the intent with which it is done; thus, to make an act criminal, there must be vicious intention and criminal design. Infants, idiots, and persons of unsound mind, are held to be irresponsible for their acts, otherwise criminal, because incapable of felonious or criminal intent. Lord Kenyon, speaking upon this subject, says the intention and the act must both concur to constitute the crime. In’ Hays v'. People (1 Hill, 351), the intent was looked upon as necessary to the offense; so it is said in Russell on Crimes, that whether the act shall amount to an assault, must in every case be collected from the intention, citing the remark approvingly that it is the quo animo which constituted an assault, which was a matter to be left to the jury, as above suggested. We are here considering the subject in its criminal aspect, not as in personal actions of trespass vi et armis. Then has a crime been committed % Was there culpability, vicious intention, criminal design, designed disturbance of the public peace ? The jury found, and so rendered their verdict, that the defendant was not guilty in this regard—that the act complained of was not a criminal act, did not involve any element' essential to crime. They had the right to find, if they deemed" the facts proved to justify the finding, that the taking hold a person’s arm, in the confidence of existing friendship, trusting to a license acquired by a supposed mutual kind feeling, doing no injury, with no intent to do a wrong, by insult or otherwise, is not a criminal act. Such an act is an innocent one, in the sense that it does not constitute a crime. It is, too, of some *537significance, as bearing on the legal views above expressed, that the act remained uncomplained of for four months, and', as counsel stated on the argument—and this was not disputed,— until after trouble had arisen between the defendant and Crutchley, with whom Miss Dewar was walking at the time of the occurrence.
Again, the record, as it now stands, presents a strange anomaly. It contains two verdicts, one not guilty; the other, guilty. The first verdict was not taken back by the jury; nor was the second one an amendment of the first. Each was perfect of itself, not defective or suggestive of mistake; the first, being complete of itself, and declaring that the act complained of was not criminal, that the defendant was not guilty of crime in doing it,—should have been accepted as final. It follows that the judgment pronounced by the police court was erroneous. This conclusion renders it unnecessary to examine other questions raised on the appeal.
The judgment of the Rensselaer Sessions and of the police court should be reversed, and the-defendant discharged.